Percuriam :
There are no legal questions presented by this case differing from those discussed and decided in the case against Stein. The slot devices differ in construction but not in practical results. In this case the child gets a package of gum for each penny used but certain packages contained numbered coupons which entitled the player to chocolate candy ranging in value from one to ten cents; stated in the vernacular of the gambling fraternity the player bets one cent that he will get not only one piece of gum but from one to ten cents worth of candy, the proprietor takes the opposite side and the apparatus determines which is the winner. Under the ruling in the case against Stein this slot machine is a gambling device, its use is forbidden by the Penal Law, and permitting its use *311by children under sixteen years of age controvenes the inhibitions of section 483 thereof.
The motions of counsel are denied and the defendant is found guilty.
All concur.